Exhibit 10.17



[med_bluesm.gif]



INITIAL OPTION AGREEMENT
UNDER THE MEDTRONIC, INC.
1998 OUTSIDE DIRECTOR STOCK COMPENSATION PLAN

1. The Option.   Medtronic, Inc., a Minnesota corporation (the “Company”),
hereby grants to the individual named above (the “Optionee”), as of the above
Grant Date, an option (the “Option”) to purchase the above number of shares of
common stock of the Company (the “Common Stock”), for the above Purchase Price
Per Share, on the terms and conditions set forth in this Initial Option
Agreement (the “Agreement”) and in the Medtronic, Inc. 1998 Outside Director
Stock Compensation Plan (the “Plan”). In the event of any inconsistency between
the terms of the Agreement and the Plan, the terms of the Plan shall govern.
Capitalized terms used in this Agreement and not defined herein shall have the
meanings given to them in the Plan. 2. Exercise of Option.   The exercise of the
Option is subject to the following conditions and restrictions:

  (a) Except as permitted under Section 5 of this Agreement and Section 5 of the
Plan, the Option may be exercised only by the Optionee. This Option shall expire
at the earlier of (i) the above Expiration Date, or (ii) the five-year
anniversary date of the date the Optionee ceases to be a director of the Company
for any reason. Notwithstanding the foregoing, if the Option is granted to an
Optionee who is initially elected a Non-Employee Director by the Board, the
Option shall expire on the date such Optionee ceases to be a director of the
Company unless such Optionee shall have been elected to the Board by the
shareholders of the Company subsequent to the Grant Date.   (b) The Option shall
be 100% exercisable from and after the Grant Date. Notwithstanding the
foregoing, if the Option is granted to an Optionee who is initially elected a
Non-Employee Director by the Board, the Option shall not become exercisable
unless and until such Optionee has been elected to the Board of Directors by the
shareholders of the Company.

3. Manner of Exercise.   To exercise your Option, you must deliver notice of
exercise (the “Notice”) to PaineWebber Corporate Stock Benefit Services. The
Notice must specify the number of shares of Common Stock (the “Shares”) as to
which the Option is being exercised and must be accompanied by payment of the
purchase price of the Shares in cash, check, or by the delivery of Common Stock
already owned by the Optionee, or by a combination thereof.   Exercise shall be
deemed to occur on the earlier of the date the Notice and option cost payment
are received by PaineWebber or the date you simultaneously exercise the Option
and sell the shares, using the proceeds from such sale to pay the purchase
price. 4. Withholding Taxes.   If at any time withholding shall be required with
respect to Non-Employee Directors, the Optionee is responsible for the federal,
state, local or other taxes applicable upon the exercise of the Option, and
shall promptly pay to the Company any such taxes. The Company and its
subsidiaries are authorized to deduct from any payment owed to the Optionee any
taxes required to be withheld with respect to the Shares.   The Optionee may
elect to have a portion of the Shares otherwise issuable upon exercise of the
Option withheld by the Company to satisfy all or part of any withholding tax
requirements relating to the Option exercise. Any fractional share amount due
relating to such tax withholding will be rounded up to the nearest whole share
and the additional amount will be added to the Optionee’s federal withholding.
5. Transferability.   (a) The Option may be transferred, in whole or in part, by
the Optionee to any Permitted Transferee in a Permitted Transfer (as those terms
are defined below), or upon the Optionee’s death, in each case as provided in
Section 5 of the Plan. Following a Permitted Transfer, notwithstanding any other
provision of this Agreement, the Option or the portion so transferred, as
applicable, may be exercised only by the Permitted Transferee to whom it is
transferred or, in the case of a Permitted Transferee who is an individual who
dies or becomes disabled after the Permitted Transfer, the Permitted
Transferee’s estate or guardian (and references to such Permitted Transferee
herein shall be deemed to include such estate or guardian). The purchase price
for the Shares and any taxes required to be withheld in connection with the
exercise of the Option or the portion so transferred, as applicable, by such a
Permitted Transferee may be paid by the Optionee and/or the Permitted
Transferee, and such payment shall be a prerequisite to the issuance of Shares
to the Permitted Transferee upon such exercise.



 

--------------------------------------------------------------------------------

  (b) In order for a Permitted Transfer to be effective, the Optionee, the
Permitted Transferee and the Company must execute a transfer form substantially
in the form provided by the Company entitled “Letter Transferring Stock Option”.
Unless otherwise expressly permitted by the Committee, the Option or portion
thereof that is transferred in a Permitted Transfer, as applicable, may not be
re-transferred to another Permitted Transferee either directly or indirectly,
and any such transfer that may be attempted shall be void. Without limiting the
generality of the foregoing, unless otherwise expressly provided by the
Committee, if the Option or any portion thereof is transferred to a trust or
other entity that is a Permitted Transferee, the Option or such portion, as
applicable, shall cease to be exercisable if such trust or such other entity
thereafter ceases to qualify as a Permitted Transferee.   (c) A “Permitted
Transferee” means any member of the Optionee’s “immediate family” (as such term
is defined in Rule 16a-1(e) promulgated under the Exchange Act, or any successor
rule or regulation) or to one or more trusts whose beneficiaries are member of
such Non-Employee Director’s “immediate family” or partnerships in which such
family members are the only partners. A “Permitted Transfer” means a transfer by
the Optionee to a Permitted Transferee without consideration. 6.
Acknowledgment.   The grant of this Option is binding and effective when the
Optionee dates and signs the Acknowledgment below and returns this Agreement to
the Company.

Shareholder Services, MS LC310
Medtronic, Inc.
710 Medtronic Parkway
Minneapolis, MN 55432
(763.505.3030)








 

--------------------------------------------------------------------------------